TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00070-CV


Appellants, Public Utility Commission of Texas, Texas Industrial Energy Consumers, and
City of Amarillo// Cross-Appellant, Southwestern Public Service Company

v.

Appellee, Southwestern Public Service Company//Cross-Apellees, Public Utility
Commission of Texas, Texas Industrial Energy Consumers, and City of Amarillo





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-07-000541, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion to set aside the trial court's judgment, reinstate
the Commission's final order, and dismiss all appeals, explaining that they have reached a settlement
agreement.  We reinstate the cause and grant the parties' motion, set aside the trial court's judgment,
reinstate the Commission's final order in PUC Docket No. 32685, and dismiss all appeals and the
cross-appeal.  See Tex. R. App. P. 42.1(a)(2) (on agreed motion to dismiss, court may render
judgment effectuating parties' agreement).
					__________________________________________
					David Puryear,  Justice
Before Chief Justice Jones, Puryear and Henson
Dismissed on Joint Motion
Filed:   August 5, 2009